Citation Nr: 0619648	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1956 to October 
1960.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.      


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by hearing acuity warranting a 30 percent 
disability evaluation.         


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, for the 
veteran's service-connected bilateral hearing loss, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.385, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in a letter dated 
in January 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In this letter, VA informed the veteran of the evidence 
needed to substantiate his claim, and requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  In this 
letter, VA advised the veteran of the respective duties of VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  And in this letter, VA provided 
notification to the veteran before adjudicating his claim.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that this letter did not provide the veteran 
with information regarding effective dates for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As will be 
discussed below, the veteran's claim will be denied, and no 
effective date will be assigned.  There is therefore no 
possibility of prejudice to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2004 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, VA obtained private, VA, and service medical 
records, and there does not appear to be any outstanding 
records that are relevant to this appeal.  Moreover, VA 
provided the veteran with compensation examination for his 
claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The RO service connected the veteran's hearing loss in a 
January 2003 rating decision at 0 percent disabling.  The 
evaluation was later increased to 30 percent in a December 
2003 rating decision.  In a January 2004 increased rating 
claim, the veteran claimed that a rating in excess of 30 
percent was due here, arguing that the RO miscalculated his 
disability evaluation due to a misunderstanding of the rating 
tables provided under Diagnostic Code 6100 of 38 C.F.R. §§ 
4.85, 4.86 (2005).  For the reasons set forth below, the 
Board disagrees with the veteran's argument.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record contains three audiology examination reports dated 
after the veteran's increased rating claim in January 2004.  
These reports indicate that a rating in excess of 30 percent 
is not warranted here.  

A March 2004 private examination showed the veteran's right 
ear with 90 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 55 dB, with a 70 dB loss at 2000, a 75 dB 
loss at 3000, and a 80 dB loss at 4000.  The average decibel 
loss for the right ear was 70.  The examination showed the 
veteran's left ear with 90 percent speech recognition.  
Decibel loss at the puretone threshold of 1000 Hz was 55, 
with a 65 dB loss at 2000 Hz, a 75 dB loss at 3000 Hz, and a 
85 dB loss at 4000 Hz.  The average decibel loss was 70 in 
the left ear. 

These examination results yielded Level VI hearing acuity in 
both ears.  This warrants a 30 percent evaluation under 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  See Lendenmann, 3 Vet. App. at 349.  

An August 2004 VA examination showed the veteran's right ear 
with 72 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 55 dB, with a 70 dB loss at 2000, a 70 dB 
loss at 3000, and a 80 dB loss at 4000.  The average decibel 
loss for the right ear was 69.  The examination showed the 
veteran's left ear with 64 percent speech recognition.  
Decibel loss at the puretone threshold of 1000 Hz was 50, 
with a 60 dB loss at 2000 Hz, a 75 dB loss at 3000 Hz, and a 
85 dB loss at 4000 Hz.  The average decibel loss was 68 in 
the left ear. 

These examination results yielded Level VI hearing acuity in 
the right ear, and Level VII in the left ear.  This also 
warrants a 30 percent evaluation under 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  

And a September 2005 VA examination showed the veteran's 
right ear with 78 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 50 dB, with a 65 dB loss at 2000, 
a 70 dB loss at 3000, and a 70 dB loss at 4000.  The average 
decibel loss for the right ear was 64.  The examination 
showed the veteran's left ear with 64 percent speech 
recognition.  Decibel loss at the puretone threshold of 1000 
Hz was 50, with a 60 dB loss at 2000 Hz, a 70 dB loss at 3000 
Hz, and a 85 dB loss at 4000 Hz.  The average decibel loss 
was 66 in the left ear. 

These examination results yielded Level IV hearing acuity in 
the right ear, and Level VII in the left ear.  These results 
warranted an even lower evaluation - 20 percent - under 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  See Lendenmann, 3 Vet. App. at 349.  

The Board notes that, following his Board hearing in January 
2006, the veteran submitted data indicating that a January 
2006 private audiology examination had been conducted.  This 
data is not accompanied by a report which adequately explains 
the results of this particular examination.   The reported 
data, moreover, do not support a higher evaluation. 

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that the veteran's hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent, for the 
veteran's service-connected bilateral hearing loss, is 
denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


